 

 

 

Case 1:18-cr-00163-JJM-LDA Document 23 Filed 05/20/20 Page 1 of 9 PagelD #: 205

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
UNITED STATES OF AMERICA )
)
%; ) CR. No. 18-163-JJM-LDA
)
JOSHUA WITHEE, )
Defendant. )
)
ORDER

Joshua Withee has petitioned this Court under 28 U.S.C. § 2255 to vacate two
counts of his judgment of conviction, entered after he pleaded guilty to a four-count
Information. (ECF Nos. 20, 21). Mr. Withee bases his motion on two United States
Supreme Court cases: Rehaifv. United States, 139 S. Ct. 2191 (2019) as it relates to
the felon in possession charge, and United States v. Davis, 139 S. Ct. 2319 (2019) as
it relates to the possession of a firearm in furtherance of drug trafficking charge. The
Court has determined that no hearing is necessary.

FACTS

Mr. Withee pleaded guilty to a four-count Information— possession with intent
to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C); possession
with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C); being
a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2);
and possession of a firearm in furtherance of drug trafficking, in violation of 18 U.S.C.
§ 924(c)(1)(A). In exchange for his guilty plea, the government promised to

recommend to the Court a total period of incarceration of 96 months (his guideline

 

 
tase 1.18-cr-00163-JJM-LDA Document 23 Filed 05/20/20 Page2of9PagelD# 206

range was 262 to 327 months, his total possible time of incarceration was 55 years).
The government also agreed to drop a charge of possession with intent to distribute
28 grams or more of cocaine base, declined to seek a ten-year mandatory minimum |
sentencing enhancement under a previously filed amended Information, and moved
to dismiss a pending indictment. The Court imposed a sentence of 96 months of
incarceration.

Mr. Withee filed a Motion to Vacate (ECF Nos. 20, 21) and the government

responded. ECF No. 22. Mr. Withee argues that the United State Supreme Court in

 

Rehaif determined that the government must now prove the he knew both that he
possessed a gun and that he was a felon. He asserts that he did not have the requisite
knowledge to be found guilty of the felon in possession charge. He also alleges that
the United States Supreme Court in Davis held that the term crime of violence in
§ 924 is unconstitutionally vague.
LAW

A. Section 2255

Section 2255 provides for post-conviction relief only if the court sentenced a
petitioner in violation of the Constitution or lacked jurisdiction to impose the
sentence, if the sentence exceeded the statutory maximum, or if the sentence is
otherwise subject to collateral attack. United States v. Addonizio, 442 U.S. 178, 185
(1979); David v. United States, 134 F.3d 470, 474 (1st Cir. 1998). In trying
collaterally to attack his sentence, the petitioner bears the burden of proving

“exceptional circumstances” that call for redress under § 2255. See Hill v. United

 
es . a
Case 1:18-cr-00163-JJM-LDA Document 23 Filed 05/20/20 Page 3 of 9 PagelD #: 207

States, 368 U.S. 424, 428 (1962); Mack v. United States, 635 F.2d 20, 26-27 (1st Cir.
1980). For example, an error of law must be a “fundamental defect which inherently

results in a complete miscarriage of justice.” H/z//, 368 U.S. at 428; accord David, 134

F.3d at 474.

B. Procedural Default

“Where a defendant has procedurally defaulted a claim by failing to raise it on
direct review, the claim may be raised in habeas only if the defendant can first

29

demonstrate either ‘cause’ and actual ‘prejudice,’ or that he is ‘actually innocent’.

 

Bousley v. United States, 523 U.S. 614, 622 (1998) (internal citations omitted); see

also Coleman v. Thompson, 501 U.S. 722, 750 (1991); Murray v. Carrier, 477 U.S.

478, 496 (1986).

“Cause” consists of “some objective factor external to the defensety”’ Carrier,
477 U.S. at 488; see also Coleman, 501 U.S. at 753 (noting that, in Carrier, “[wle
explained clearly that ‘cause’ under the cause and prejudice test must be something
external to the petitioner, something that cannot fairly be attributed to him”). To
show “prejudice”, the “habeas petitioner must show ‘not merely that the errors ...
created a possibility of prejudice, but that they worked to his actua/ and substantial
disadvantage, infecting his entire trial with error of constitutional dimensions.”
Carrier, 417 U.S. at 494 (quoting United States v. Frady, 456 U.S. 152, 170 (1982))
(alteration in original); see also Derman v. United States, 298 F.3d 34, 45 (1st Cir.
2002) (“The showing of prejudice needed to cure a procedural default generally

requires a habeas petitioner to demonstrate that there is a reasonable probability

 
 

; Pere
Case 1:18-cr-00163-JJM-LDA Document 23 Filed 05/20/20 Page 4 of 9 PagelD #: 208

that the result of the trial would have been different absent the error.”) (internal
citations and quotation marks omitted). The petitioner must show both cause and
prejudice. Carrier, 477 U.S. at 494; Derman, 298 F.3d at 45 (noting that petitioner
bears burden of showing both cause and prejudice).

The “actual innocence” standard established by the Supreme Court in Carrier
“requires the habeas petitioner to show that ‘a constitutional violation has probably
resulted in the conviction of one who is actually innocent.” Schlup v. Delo, 513 U.S.
298, 327 (1995) (quoting Carrier, 477 U.S. at 496). To show the requisite probability,
“a petitioner must show that it is more likely than not that no reasonable juror would
have found petitioner guilty beyond a reasonable doubt.” Jd The standard is
“demanding and permits review only in the ‘extraordinary’ case.” House v. Bell, 547
U.S. 518, 538 (2006) (quoting Sch/up, 513 U.S. at 327). “[Alctual innocence’ means
factual innocence, not mere legal insufficiency.” Bousley, 523 U.S. at 623 (citing
Sawyer v. Whitley, 505 U.S. 333, 339 (1992)). “In cases where the Government has
forgone more serious charges in the course of plea bargaining, petitioner’s showing of
actual innocence must also extend to those charges.” Jd. at 624.

C. Post-Guilty Plea

The Supreme Court has severely limited a petitioner’s ability to attack
collaterally a conviction based on a knowing and voluntary plea. Jd. at 621 (a
voluntary and intelligent guilty plea made by a defendant advised by competent
counsel cannot be collaterally attacked).

[The United States Supreme Court] hals] strictly limited the
circumstances under which a guilty plea may be attacked on collateral
ee Case 1:18-cr-00163-JJM-LDA Document 23 Filed 05/20/20 Page 5 of 9 PagelD #.

review. It is well settled that a voluntary and intelligent plea of guilty
made by an accused person, who has been advised by competent counsel,
may not be collaterally attacked. And even the voluntariness and
intelligence of a guilty plea can be attacked on collateral review only if
first challenged on direct review. Habeas review is an extraordinary
remedy and will not be allowed to do service for an appeal.

Id. (internal citations and quotation marks omitted); see also Oakes v. United States,

400 F.3d 92, 95 (1st Cir. 2005) (“It is a bedrock principle that, under ordinary

 

circumstances, the voluntariness of a guilty plea can be questioned on collateral

review under 28 U.S.C. § 2255 only if, and to the extent that, the plea has been

 

challenged on direct appeal.”).
ANALYSIS

As noted above, Mr. Withee filed no direct appeal. Thus, he has procedurally
defaulted on his claims. Bousley, 523 U.S. at 621; Oakes, 400 F.3d at 95 (“If a federal
habeas petitioner challenges his conviction or sentence on a ground that he did not
advance on direct appeal, his claim is deemed procedurally defaulted.”). Moreover,
he did not raise these substantive objections before or during his plea. Mr. Withee’s
motion may go forward despite his default if he can show either “() that there is cause
for the default and actual prejudice resulting from it, or (ii) hat he is actually

innocent of the offense of conviction.” Oakes, 400 F.3d at 95; see also Bousley, 523

US. at-622.

 

 
 

 

Case 1:18-cr-00163-JJM-LDA Document 23 Filed 05/20/20 Page 6 of 9 PageID #: 210

A. Actual Cause and Prejudice

Mr. Withee has not shown the “cause” needed to excuse his procedural default
in not raising either his Rehaifor Davis claims before or during his plea proceeding
or on direct appeal. That these Supreme Court decisions came down after he was
sentenced or that circuit precedent was to the contrary when he was sentenced, does
not demonstrate “cause.” See Bousley, 523 U.S. at 622-23.

Moreover, Mr. Withee has not shown “prejudice.” As applied in the context of
a guilty plea, determining prejudice turns on whether there is a reasonable
probability that Mr. Withee would have insisted on going to trial rather than pleading
guilty had he known about either Rehaifor Davis at the time of his plea. See Hill v.
Lockhart, 474 U.S. 52, 59 (1985). The record shows that Mr. Withee would not have
gone to trial even if he had been aware of Rehaifor Davis when he pleaded.

Rehaif requires the government to show that at the time of the offense,
Mr. Withee knew that one or more of his prior offenses was “punishable by
imprisonment for a term exceeding one year,” 18 U.S.C. § 922(g)(1). See Rehaif, 139
S. Ct. at 2195-97. There are at least two reasons suggesting that Rehaifwould not
have changed Mr. Withee’s decision to plead guilty. First, the record makes clear
that Mr. Withee was aware of his felony convictions. Second, as part of the
government's plea agreement with Mr. Withee, the government agreed to dismiss a
pending indictment and forgo the opportunity for added mandatory sentencing. The
benefit that Mr. Withee stood to receive from his plea agreement supports the

conclusion that Mr. Withee would have still pleaded guilty despite Rehaif

 
eee L.1o-cr-00163-JJM-LDA Document 23 Filed 05/20/20 Page 7of9PagelD# 21I.

Like Rehaif the Supreme Court’s opinion in Davis would not have altered
Mr. Withee’s decision to plead guilty either. Davis holds that the definition of a
“crime of violence” in 18 U.S.C. § 924(c)(3) is unconstitutionally vague. See Davis,
139 S. Ct. at 2325-27. However, Davis does not affect the definition of “drug

trafficking crime” in 18 U.S.C. § 924(c)(2). Mr. Withee’s prior drug trafficking crimes

 

triggered the charge under 18 U.S.C. § 924(c)(1), not any alleged prior crime of

violence. Because Davis would not have prevented the government from convicting

 

Mr. Withee at trial and due to the benefits provided by the plea agreement,
Mr. Withee would likely not have changed his mind about pleading guilty.

As neither Rehaifnor Davis would have changed Mr. Withee’s decision to plead
guilty, Mr. Withee cannot show the actual prejudice necessary to litigate his
procedurally barred claim.

B. Actual Innocence

Mr. Withee does not argue that he can establish “actual innocence.” He has
supplied no “new evidence” of his innocence, as required by the Supreme Court. See
Schlup, 513 U.S. at 324. Mr. Withee has no claim of actual innocence based on the
argument that the elements of felon in possession of a firearm in furtherance of drug
trafficking are not present in his case post-Rehaifand Davis. Even if, for purposes of
argument only, that Aehaif and Davis redefined the elements of the crime,
Mr. Withee’s argument goes to legal sufficiency, not factual innocence. See Bousley,
523 U.S. at 628 (stating that “actual innocence’ means factual innocence, not mere

legal insufficiency”); Sawyer, 506 U.S. at 339 (moting that actual innocence, or

 

 
, . a
— Case 1:18-cr-00163-JJM-LDA Document 23. Filed 05/20/20 Page 8 of 9 PagelD #: 212

fundamental miscarriage of justice exception “is concerned with actual as compared
to legal innocence”). Mr. Withee has supplied no evidence that he is factually
innocent of these crimes.
CONCLUSION

Mr. Withee’s claim has been procedurally defaulted. The Court therefore
DENIES the Motion to Vacate his conviction. ECF No. 20, 21.

RULING ON CERTIFICATE OF APPEALABILITY

Under Rule 11(a) of the Rules Governing § 2255 Proceedings in the United
States District Courts (“§ 2255 Rules”), this Court finds that this case is not
appropriate for issuing a certificate of appealability, because Mr. Withee has failed to
make a substantial showing of the denial of a constitutional right on any claim, as
required by 28 U.S.C. § 2253(c)(2).

Mr. Withee is advised that any motion to reconsider this ruling will not extend

the time to file a notice of appeal here. See § 2255 Rule 11(a).

 

 
GaREinkieensesse-331e-HO Document 23 Filed 05/20/20 Page 9 of 9 PagelD #: 213 —————_

ITIS "I
John J. MeConnell, Jn,

Chief Judge
United States District Court

Date: May 20, 2020

 

 

 
